Title: From George Washington to Major General Adam Stephen, 24 July 1777
From: Washington, George
To: Stephen, Adam



Sir
Camp at Ramapaugh [N.J.] July 24th 1777.

By certain intelligence just received, the Enemy’s Fleet left Sandy Hook Yesterday Morning and put to Sea. You will immediately, on receipt of this, march with your Own Division and that of Genl Lincoln (he himself being ordered elsewhere) to the City of Philadelphia by the shortest Rout, and in the most expeditious manner you can without injuring the Troops—You will only take with you such Baggage belonging to the Division, as may be absolutely necessary and which cannot be done without, leaveing the Residue to follow, under the care of proper Officers & Guards as directed by Yesterdays Order. I am Sir Yr Most Obedt Servant

Go: Washington


P.S. It has been thought adviseable that Genl Wayne, on account of his interest & weight with the Pensylvania Militia, should immediately repair to Philadelphia—I have written to him on the subject. His departure & that of Genl Lincoln’s will leave Genl Lincoln’s division without a Genl Officer—You are for the present to put the Division under the best Regulations you can & in such way as you shall deem most conducive to the public Interest.


Go: Washington
